 

Exhibit 10.6

 



Pensare ACQUISITION CORP.

1720 Peachtree Street
Suite 629

Atlanta, GA 30309

 

July 26, 2017

 

Pensare Sponsor Group, LLC

1720 Peachtree Street

Suite 629

Atlanta, GA 30309

 

Re:Administrative Services Agreement

 

Gentlemen:

 

This letter agreement by and between Pensare Acquisition Corp. (the “Company” or
“our”) and Pensare Sponsor Group LLC (the “Sponsor”), dated as of the date
hereof, will confirm our agreement that, commencing on the effective (the
“Effective Date”) of the Registration Statement on Form S-1 and prospectus filed
with the Securities and Exchange Commission (the “Registration Statement”) and
continuing until the earlier of the consummation by the Company of an initial
business combination or the Company’s liquidation (in each case as described in
the Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

(i) the Sponsor shall make available to the Company, at 1720 Peachtree Street,
Suite 629, Atlanta, GA 30309 (or any successor location), certain office space,
utilities, secretarial support and administrative services as may be reasonably
required by the Company. In exchange therefor, the Company shall pay the Sponsor
the sum of $20,000 per month on the Effective Date and continuing monthly
thereafter until the Termination Date; and

 

(ii) the Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public stockholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this letter
agreement, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 



 

 

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party, except that the Sponsor may assign this letter agreement to an
affiliate without such prior approval. Any purported assignment in violation of
this paragraph shall be void and ineffectual and shall not operate to transfer
or assign any interest or title to the purported assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

 

[Signature page follows]

 

2 

 

 

      Very truly yours,               PENSARE ACQUISITION CORP.                
By: /s/ Darrell J. Mays         Name: Darrell J. Mays         Title: Chief
Executive Officer           AGREED TO AND ACCEPTED BY:               PENSARE
SPONSOR GROUP, LLC                 By: /s/ Darrell J. Mays         Name: Darrell
J. Mays         Title: Managing Member      

 



[Signature Page to Administrative Services Agreement]

 

 